         Case 5:18-cv-00304-HE Document 40 Filed 11/08/18 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

THE ADVOCACY COUNCIL, et al.,               )
                                            )
                    Plaintiffs,             )
                                            )
vs.                                         )         NO. CIV-18-0304-HE
                                            )
DAMON T. HINIGER, et al.,                   )
                                            )
                    Defendants.             )

                                        ORDER

      On August 31, 2018, the court dismissed plaintiff’s claims and granted them leave

to file a second amended complaint within 20 days. Plaintiffs sought and were granted two

extensions of time to file the second amended complaint, with the most recent extension

requiring filing of the complaint by October 30, 2018. No amended complaint has been

filed nor has leave been sought for any further extension.       This case is therefore

DISMISSED without prejudice, for failure to prosecute.

      IT IS SO ORDERED.

      Dated this 8th day of November, 2018.
